Mandamus Denied and Opinion Filed January 2& 2013




                                                In The
                                    QIuurt uf Aj.nah
                           3Fiftl! Ottrirt øf Jcxa at Iat1a
                                          No. 05-13-00085-CV

    IN RE K.W. MINISTRIES, INC dlb/a CRUSH AUTO SALES, Relator

                         On Appeal from the 116th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-12-05094

                                   MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Fillmore
                                     Opinion by Justice Fillmore
           Relator contends the trial judge erred in disqualifying its counsel. The facts and issues

are well known to the parties,    SO WC   need not recount them herein. Based on the record before

us, we conclude relator has not shown it is entitled to the relief requested.   See TEX. R. App. P.

52.8(a);     Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.             1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                              ROBERT M. FILLMORE
                                                              JUSTICE



           130085F.P05